This is an appeal from a summary judgment.
The action is founded upon six promissory notes made by the Wittemann Aircraft Corporation, payable to the plaintiff, or order, all of which were endorsed by the defendant Giele, and four of which were endorsed by the defendant O'Leary.
This suit was against the endorsers. The defense was that defendants were accommodation endorsers for the plaintiff, at his request and without consideration.
Plaintiff moved to strike out the answers upon the ground that they were sham and frivolous. They could not be both. The order striking them out recites that the notice was to strike out on the ground that they were sham or frivolous, but did not adjudge that they were either. From the testimony in the cause it may reasonably be assumed that the answers were struck out as untrue or sham.
The defendants' appeal and their contention is that the Supreme Court erred in ordering that the answers be stricken out and summary judgment entered because the questions involved, being questions of fact, the defendants were entitled to have them submitted to and passed upon by a jury. *Page 479 
The complete answer, making defendants' contention untenable, is to be found in the opinion of this court in Eisele  King v.Raphael, 90 N.J.L. 219.
The finding of the judge making the order to strike out must be assumed to be true until the contrary appears. The contrary does not appear in this case and the finding must, therefore, be taken as correct.
The judgment below is affirmed, with costs.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, TRENCHARD, KALISCH, CAMPBELL, KATZENBACH, GARDNER, VAN BUSKIRK, CLARK, JJ. 9.
For reversal — PARKER, J. 1.